DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-10, in the reply filed on December 22, 2020 is acknowledged.  The traversal is on the ground(s) that the amendment of claim 20 has obviated the previously presented restriction requirement.  Applicant’s arguments have been found persuasive and have overcome the restriction requirement previously presented.
Response to Amendment
	The amendment filed December 22, 2020 has been entered.  Claims 1-20 remain pending in the application.  Examiner has acknowledged applicant’s amendment of claims 5 and 20.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 11, 12, 17-19 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Halperin (U.S. 8,403,865 B2) (hereinafter – Halperin).
	Re. Claims 1, 11, and 17: Halperin teaches an invention for monitoring and treating respiratory distress in a patient, wherein the respiratory distress comprises one or more of asthma and chronic obstructive pulmonary disease as required by claim 17 (Abstract: “A method is provided for predicting an onset of an asthma attack”) comprising: 
one or more non-invasive monitoring devices configured to acquire patient condition signals indicative of a state of the respiratory distress (Fig. 2: motion sensor 30, acoustic sensor 110, temperature sensor 380; Col. 15: “… a method for monitoring a chronic medical condition comprises non-invasively monitoring at least one breathing pattern and/or at least one heartbeat pattern of a subject…”); and 
a respiratory distress monitoring circuit figured to be communicatively coupled to the one or more non-invasive monitoring devices and to monitor the state of the respiratory distress using the 
a signal processing circuit configured to process the patient condition signals and to generate patient condition parameters indicative of the state of the respiratory distress using the patient condition signals (Fig. 2: various analysis modules, described in Col. 41-42); and
a respiratory distress analyzer including a parameter analysis circuit (Fig. 2: cough analysis module 26, breathing sensor 30, acoustic sensor 110, pattern analysis module 16, described in Col. 48: coughing and wheezing analysis, i.e., respiratory distress) and 
a notification circuit (Col. 42: “User interface 24 is adapted to notify subject 12 and/or a healthcare worker of the predicted or occurring episode”) 
the parameter analysis circuit configured to produce a patient condition metric being a linear or nonlinear function of the patient condition parameters (Col. 45: “… pattern analysis module 16 uses statistical methods, such as linear prediction or outlier analysis, to remove non-breathing related and non-heartbeat-related motion from the signal;” Col. 62: Combined Score algorithm)
and to perform at least one of prediction or detection of an exacerbation of the respiratory distress based on the patient condition metric (Fig. 18, prediction step 320; Abstract: The method includes sensing at least one parameter… and predicting the onset of the asthma attack at least in part responsively to the sensed parameter),
the notification circuit configured to produce an alert notifying a result of the performance of the at least one of prediction or detection (Col. 53-54: sensing parameters, predicting onset, notifying subject if parameter exceeds a threshold value).
Re. Claims 2 and 12: Halperin teaches the invention according to claims 1 and 11.  Halperin further teaches the invention comprising: 
a therapy device configured to deliver one or more therapies treating the respiratory distress (Fig. 2, drug administration device);
and a control circuit configured to control the delivery of the one or more therapies based on the patient condition metric (Col. 57: “… system 10 takes the drug treatment information into account when determining the dosage and/or drug administration timing information that the system provides to drug administration device 266… system 10 is used in an automatic closed-loop with drug administration device 266… System 10 monitors the clinical effect of the drug, and provides feedback to the drug administration device to maintain or update the drug dosage”).
Re. Claims 3 and 18: Halperin teaches the invention according to claims 1 and 17.  Halperin further teaches the invention wherein the one or more non-invasive monitoring devices are configured to sense one or more physiological marker signals indicative of one or more physiological markers of the respiratory distress (Col. 17: “… coughing episodes associated with approaching or occurring clinical episodes are detected and/or assessed. In asthma, mild coughing is often an important early pre-episode marker indicating an upcoming onset of a clinical asthma episode”).
Re. Claim 4: Halperin teaches the invention according to claim 3.  Halperin further teaches the invention further comprising a signal processing controller configured to receive a processing control signal and adjust the processing of the patient condition signals based on the processing control signal; and a signal processing sensor configured to sense a physical state of the patient and produce the processing control signal based on the physical state (Col. 54: describing adjusting thresholds, weights, or probability distributions based on correctly predicted episodes or coughs).
Re. Claim 19: Halperin teaches the invention according to claim 18.  Halperin further teaches the invention receiving one or more of environmental information related to the state of the respiratory distress or user-input data related to the state of the respiratory distress; and monitoring the state of the respiratory distress using the one or more physiological marker signals and the one or more of the environmental information or the user-input data (Col. 57: “… system 10 is configured to determine the optimal level of humidity in the room in which the subject is, in order to optimize one or more physiological parameters of the subject, and to drive a vaporizer or other humidifying device to appropriately control the humidity.  Further alternatively or additionally, system 10 is configured to determine the optimal room temperature, in order to optimize one or more physiological parameters of the subject, and to drive an air conditioner and/or heater to appropriately control the temperature”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-10, 13-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Halperin (U.S. 8,403,865 B2) (hereinafter – Halperin) in view of Schwartz et al. (EP3171768B1) (hereinafter – Schwartz).
Re. Claim 5: Halperin teaches the invention according to claim 4.  Halperin does not teach the invention wherein the signal processing sensor comprises at least one of an activity sensor configured to sense an activity level of the patient or a sleep sensor configured to sense whether the patient is sleeping.

It would have been obvious to one having skill in the art before the effective filing date to have modified Halperin to include a sleep sensor to detect whether or not the patient is sleeping, the motivation being that since Halperin teaches a device which preferentially analyzes respiratory issues while sleeping (Col. 17: “… parameters such as respiration, heart rate, and/or coughing are monitored during sleep at night”), it would have been obvious to one skilled in the art to have included an explicit sensor which detects a sleep state of a subject as taught by Schwartz to more accurately determine the onset of sleep and to monitor sleep-specific breathing issues such as those listed by Schwartz (Paragraph 0067, Paragraph 0201).
Re. Claim 6: Halperin in view of Schwartz teaches the invention according to claim 5.  Halperin teaches the invention further comprising one or more of an environmental information input configured to receive environmental information related to the state of the respiratory distress or a user input configured to receive user-input data related to the state of the respiratory distress, and the parameter analysis circuit is configured to determine the state of the respiratory distress based the one or more patient condition parameters and one or more of the received environmental information or the user-input data (Col. 57: “… system 10 is configured to determine the optimal level of humidity in the room in which the subject is, in order to optimize one or more physiological parameters of the subject, and to drive a vaporizer or other humidifying device to appropriately control the humidity.  Further alternatively or additionally, system 10 is configured to determine the optimal room temperature, in 
Re. Claims 7 and 13: Halperin in teaches the invention according to claims 1 and 11.  Halperin does not teach the invention wherein the one or more non-invasive monitoring devices comprise one or more passive monitors configured to identify the patient and to sense one or more signals of the patient condition signals from the identified patient.
Schwartz teaches the invention wherein the one or more non-invasive monitoring devices comprise one or more passive monitors configured to identify the patient and to sense one or more signals of the patient condition signals from the identified patient (Paragraph 0300: “In aspects, the BAN (body area network) may implicitly extend to a recognized user device… when that entity enters the range of the BAN. Thus one or more signals, metrics, identification records, etc. relating to the subject or monitoring session may automatically start streaming to the user device upon recognition”).
It would have been obvious to one having skill in the art before the effective filing date to have modified Halperin to have also included one or more passive monitors to identify the patient and sense one or more signals of the patient condition signals from the identified patient as taught by Schwartz, the motivation being that such a configuration may be advantageous seamlessly bringing new users into a monitoring session without requiring extensive effort on the part of the user (Paragraph 0300).
Re. Claims 8, 10, 14, and 16: Halperin teaches the invention according to claims 1 and 11.  Halperin does not teach the invention wherein the one or more non-invasive monitoring devices comprise one or more wearable monitors configured to be worn by the patient (wherein the one or more non-invasive monitoring devices comprise one or more adhesive patches configured to be attached to the patient as required by claims 10 and 16) and to sense one or more signals of the patient condition signals from the patient.

It would have been obvious to one having skill in the art before the effective filing date to have modified Halperin to include one or more wearable monitors to sense one or more signals of the patient as taught by Schwartz, the motivation being that a wearable monitor placed against the skin of a user can be used to assess features beyond that of the motion-based sensing of Halperin to better aid in detection of respiratory distress, wherein such features may include skin surface acoustic signals – suitable for capturing data related to a sleep apnea event, an airway obstruction, wheezing, an asthmatic event, or the like (Paragraph 0201).
Re. Claims 9 and 15: Halperin teaches the invention according to claims 1 and 11.  Halperin does not teach the invention wherein the one or more non-invasive monitoring devices comprise one or more mobile cellular devices configured to be worn or carried by the patient or placed near the patient and to sense one or more signals of the patient condition signals from the patient.
Schwartz teaches the invention wherein the one or more non-invasive monitoring devices comprise one or more mobile cellular devices configured to be worn or carried by the patient or placed near the patient and to sense one or more signals of the patient condition signals from the patient (Paragraphs 0325-0326: describing a host device placed near the subject (which may be a smartphone) which analyzes patch data, fuses sensor information, and processes signals thereof; Paragraph 0329: wherein the host device senses “information quality” of the patient condition signals).
Re. Claim 20 (similarly to claims 4 and 5): Halperin teaches the invention according to claim 19.  Halperin does not teach the invention further comprising sensing a physical state of the patient wherein 
Schwartz teaches monitoring a sleep state of a patient (Paragraph 0064: “According to aspects there is provided, a system for assessing a sleep state of a subject…”) and changes processing to detect sleep-related breathing issues (Paragraph 0201, see rejection for claim 5).
It would have been obvious to one having skill in the art before the effective filing date to have modified Halperin to include a sleep sensor to detect whether or not the patient is sleeping, the motivation being that since Halperin teaches a device which preferentially analyzes respiratory issues while sleeping (Col. 17: “… parameters such as respiration, heart rate, and/or coughing are monitored during sleep at night”), it would have been obvious to one skilled in the art to have included an explicit sensor which detects a sleep state of a subject as taught by Schwartz to more accurately determine the onset of sleep and to monitor sleep-specific breathing issues such as those listed by Schwartz (Paragraph 0067, Paragraph 0201).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN XU whose telephone number is (571)272-6617.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.X./Examiner, Art Unit 3791                                                                                                                                                                                                        

/DEVIN B HENSON/Primary Examiner, Art Unit 3791